Filed 6/29/22 P. v. Singh CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C093084

                    Plaintiff and Respondent,                                      (Super. Ct. No. 10F06920)

           v.

    PRAVINDAR PREM SINGH,

                    Defendant and Appellant.




         Defendant Pravindar Prem Singh, a noncitizen legal resident, was found guilty of
various illegal substance charges. After serving his sentence for these convictions he was
detained by Immigration and Customs Enforcement (ICE). He filed a motion under
Penal Code section 1473.7,1 seeking to vacate his conviction after a jury trial. He argues
that, had he known of the immigration consequences of those convictions, he would have



1   Undesignated statutory references are to the Penal Code.

                                                             1
attempted to negotiate a plea to an offense or offenses that did not carry those
consequences. The trial court denied defendant’s motion, finding he was ineligible
because his conviction was the result of a trial, not a plea.
       Assembly Bill No. 1259 (2021-2022 Reg. Sess.) (Assembly Bill 1259) became
effective while defendant’s appeal was pending and modified section 1473.7. We
conclude Assembly Bill 1259 makes clear defendants whose convictions derive from a
trial are eligible for relief under section 1473.7, so we reverse the trial court’s order and
remand for further proceedings.

                                       BACKGROUND

       In 2010, defendant was stopped for a traffic violation and law enforcement
officers found about 200 grams of cannabis, a digital scale, empty baggies, cell phones,
$580 in cash, and other items in defendant’s car. (People v. Singh (Feb. 10, 2016,
C077348) [nonpub. opn.].)2 A jury found defendant guilty of possession of cannabis for
sale (Health & Saf. Code, § 11359) and transportation of more than 28.5 grams of
cannabis (Health & Saf. Code, § 11360, subd. (a)). (People v. Singh.) On September 8,
2014, defendant was sentenced to one year in prison. (Ibid.) Defendant appealed, and
we affirmed his convictions. (Ibid.)
       On May 15, 2020, defendant filed a motion to vacate his conviction under
section 1473.7. Defendant’s motion was supported by two declarations. The first was
his declaration, which stated he is a legal permanent resident living in the country since
he was 13 years old, and his wife, children, and parents are United States citizens. He




2  On our own motion, we take judicial notice of our opinion affirming the judgment of
conviction and sentence in defendant’s direct appeal. (Evid. Code, §§ 459, subd. (a)
[“The reviewing court may take judicial notice of any matter specified in Section 452”],
452, subd. (d) [permitting a court to take judicial notice of records of “any court of this
state”].)

                                               2
also declared his trial counsel did not advise him he would be inadmissible to stay in the
country without defense to removal if he was convicted of either charge. He further
declared: “If I had known that conviction of either of the charged offenses would make
me inadmissible and destroy any defense to deportation I had, I would not have gone to
trial, but would have asked my attorneys to try to negotiate an immigration-safe plea
bargain. . . . I would have accepted a plea bargain to felonies and additional state prison
time to preserve some chance to remain in the United States with my family.” Defendant
said he was detained by ICE based on his cannabis convictions after serving his sentence
for those crimes.
       The second declaration to defendant’s motion was from his immigration attorney
declaring defendant is “inadmissible due to all of his convictions” and is therefore
“ineligible to apply for a new green card through any of [his] relatives.” She also stated
there “were several immigration neutral alternatives available to” defendant, providing
several examples. She concluded that a vacatur “will permit him to preserve his lawful
permanent residency, and will make him immediately eligible for release from”
immigration custody.
       On October 14, 2020, the trial court held a hearing on the motion after additional
briefing by the parties, including supplemental responses regarding the applicability of
section 1473.7 to defendants convicted after trial. The trial court started the hearing by
asking the parties whether there is “any case law that is addressing [section] 1473.7 that
is applied to felony convictions by trial.” Defendant’s counsel said, “no,” so the court
asked why it should grant the motion “seeking to vacate felony convictions after a jury
trial” when there is not authority to do so. After further discussion and arguments on this
issue by both attorneys, the trial court denied the motion, stating: “On its face, the statute
doesn’t apply in the Court’s view to the facts of this case. So the Court will deny the
motion.”
       Defendant timely appealed.

                                              3
                                       DISCUSSION
       Defendant argues that, based on the plain language of the statute and tools of
statutory construction, section 1473.7 applies to noncitizen defendants who choose to go
to trial. After his opening brief, defendant filed a supplemental brief arguing the recently
passed Assembly Bill 1259 applies retroactively to his case and that it modified
section 1473.7 to conclusively establish relief is not limited to convictions by plea. The
People agree that section 1473.7 now applies to convictions after trials, like defendant’s,
but that defendant’s motion nevertheless lacks merit because defendant failed to establish
he could have been offered a plea agreement without adverse immigration consequences
or that his counsel failed to advise him of the consequences.

                                             I

                          Section 1473.7 and Assembly Bill 1259

       Section 1473.7 permits noncitizens to vacate convictions after they are no longer
in criminal custody based on a failure to understand adverse immigration consequences
of their convictions. (People v. Fryhaat (2019) 35 Cal.App.5th 969, 976-977.) At the
time of defendant’s motion and the hearing with the trial court, the relevant portion of
section 1473.7 provided that a defendant may file a motion to vacate if “[t]he conviction
or sentence is legally invalid due to prejudicial error damaging the moving party’s ability
to meaningfully understand, defend against, or knowingly accept the actual or potential
adverse immigration consequences of a plea of guilty or nolo contendere.” (Former
§ 1473.7, subd. (a)(1).) The “consequences of a plea of guilty or nolo contendere”
language was also in a subdivision detailing hearings on this motion. (Former § 1473.7,
subd. (e)(4).) Assembly Bill 1259 (2021-2022 Reg. Sess.), effective January 1, 2022,
modified this language in both sections to now read “consequences of a conviction or
sentence.” (§ 1473.7, subds. (a)(1) & (e)(4), as amended by Stats. 2021, ch. 420, § 1,
italics added.)


                                             4
       Without addressing the prior statutory language, we agree with the parties that
section 1473.7 now clearly permits relief to defendants who were convicted after a trial.
“We review de novo questions of statutory construction. [Citation.] In doing so, ‘ “our
fundamental task is ‘to ascertain the intent of the lawmakers so as to effectuate the
purpose of the statute.’ ” ’ [Citation.] We begin with the text, ‘giv[ing] the words their
usual and ordinary meaning [citation], while construing them in light of the statute as a
whole and the statute’s purpose [citation].’ [Citation.] ‘If no ambiguity appears in the
statutory language, we presume that the Legislature meant what it said, and the plain
meaning of the statute controls.’ [Citation.]” (People v. Blackburn (2015) 61 Cal.4th
1113, 1123.)
       The language “conviction or sentence” has no qualifiers, so the plain language
indicates an intent to apply section 1473.7 to all defendants whose “conviction or
sentence” is legally invalid, regardless of the source of the conviction. (People v. Benson
(1998) 18 Cal.4th 24, 32 [finding statutory language “without qualification or exception”
requires courts to give “great significance” to “the use of broad language by the electorate
and the Legislature”].) Section 1473.7 does still provide: “If the court grants the motion
to vacate a conviction or sentence obtained through a plea of guilty or nolo contendere,
the court shall allow the moving party to withdraw the plea.” (§ 1473.7, subd. (e)(3).)
But this is not the only form of relief and instead is a specific type of relief for a specific
class of defendants. Assembly Bill 1259’s changes to the hearing provision confirm
relief is available to all defendants, as long as the court finds the conviction is legally
invalid due to unforeseen “adverse immigration consequences of a conviction or
sentence.” (§ 1473.7, subd. (e)(4).) This too is without qualification. And though we
find no ambiguity in the statutory language, we do note the legislative history also
confirms the Legislature’s intent to modify section 1473.7 to include convictions after
trial. (See, e.g., Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of
Assem. Bill No. 1259 (2021-2022 Reg. Sess.) as amended May 24, 2021, p. 3 [“This bill

                                               5
expands the category of persons able to seek to vacate a conviction or sentence as legally
invalid, whatever way that person was convicted or sentence[d], including a person who
was found guilty after a trial”].)
       We also agree with the parties that these changes apply to defendant’s case.
Under Estrada, absent evidence of contrary legislative intent, ameliorative criminal
statutes apply to all cases not final when the statute takes effect. (In re Estrada (1965)
63 Cal.2d 740, 744-745.) A case is not yet final if the criminal proceeding “ ‘ “has not
yet reached final disposition in the highest court authorized to review it.” ’ ” (People v.
McKenzie (2020) 9 Cal.5th 40, 46.) Assembly Bill 1259 applies retroactively here
because it created ameliorative changes⸺defendants with convictions from trials can
now seek vacation of their convictions⸺and defendant’s case is not yet final because he
properly and timely appealed the denial of his motion. (§ 1473.7, subd. (f) [“An order
granting or denying the motion is appealable under subdivision (b) of Section 1237 as an
order after judgment affecting the substantial rights of a party”].)
       The trial court’s denial here was entirely based on defendant’s ineligibility due to
his conviction deriving from a trial. The trial court’s questions and the entire discussion
of the hearing related to whether section 1473.7 requires the conviction to derive from a
plea. Thus, it found the statute did not apply to defendant “[o]n its face.” After
Assembly Bill 1259, this finding is no longer valid. Defendant may file a motion to
vacate his conviction based on prejudicial error related to the adverse immigration
consequences of his conviction after trial.

                                              II

                                Application of Section 1473.7

       After this point, the parties disagree on the correct resolution. The People contend
that defendant’s motion still lacks merit. Under section 1473.7, “[t]he court shall grant
the motion to vacate the conviction or sentence if the moving party establishes, by a


                                              6
preponderance of the evidence, the existence of any of the grounds for relief specified in
subdivision (a).” (§ 1473.7, subd. (e)(1).) The relevant grounds here is that the
conviction “is legally invalid due to prejudicial error damaging the moving party’s ability
to meaningfully understand, defend against, or knowingly accept the actual or potential
adverse immigration consequences of a conviction or sentence.” (Id., subd. (a)(1).)
       We exercise our independent judgment in reviewing appeals from section 1473.7
hearings. (People v. Vivar (2021) 11 Cal.5th 510, 526-527.) “Under this standard, ‘ “an
appellate court exercises its independent judgment to determine whether the facts satisfy
the rule of law.” ’ [Citation.] Independent review extends particular deference to trial
court findings ‘that are based on “ ‘the credibility of witnesses the [superior court] heard
and observed’ ” ’ but not to findings drawn from the ‘cold record’ in the proceeding,
since the trial and appellate courts are in the same position when tasked with interpreting
such materials. [Citation.]” (People v. Alatorre (2021) 70 Cal.App.5th 747, 755.)
       We are unable to do an independent review here because the trial court did not
address the merits of defendant’s motion. Every qualifying defendant filing a
section 1473.7 motion is entitled to a hearing on the merits of the motion. (§ 1473.7,
subd. (d) [“[a]ll motions shall be entitled to a hearing”].) The trial court found defendant
did not qualify so it did not hold a hearing on the contents of the motion and defendant’s
assertions within. And though reviewing courts can conduct an independent review, we
must still give deference to the trial court’s factual findings. (People v. Vivar, supra,
11 Cal.5th at p. 527.) No such factual determinations have been made here. Defendant
did present two declarations supporting his motion, but the court never analyzed these,
and the People did not have an opportunity to challenge them at the hearing, including
cross-examining defendant. This is not a “cold record” in which we can independently
review the trial court’s ruling based on documentary evidence because the trial court
made no such ruling on the record whether defendant did or did not establish eligibility
by the preponderance of the evidence. And there is likely other highly relevant evidence

                                              7
the trial court may want to review when making this ruling, such as the original
attorney’s testimony. (See People v. Camacho (2019) 32 Cal.App.5th 998, 1009 [the
“defendant’s claims of error were supported by his former attorney’s undisputed
testimony”].)
       The People contend that it would require pure speculation to find defendant could
have accepted a plea without adverse immigration consequences. But this is inherent in
all section 1473.7 motions. The trial court will be tasked with determining whether
defendant can prove by the preponderance of the evidence whether there was a viable
alternative and that defendant would have taken that fully informed of the immigration
consequences. (People v. DeJesus (2019) 37 Cal.App.5th 1124, 1133.) The speculative
nature of this task does not render it impossible. This is not unlike other cases involving
ineffective assistance of counsel claims where courts must evaluate “post hoc assertions
from a defendant about how he would have pleaded but for his attorney’s deficiencies.”
(Lee v. U.S. (2017) 198 L.Ed.2d 476, 487.) In these instances, courts must “look to
contemporaneous evidence to substantiate a defendant’s expressed preferences.” (Ibid.)
And this exercise is best performed by the trial court in the first instance. (Cf. People v.
Bowers (2004) 117 Cal.App.4th 1261, 1271, 1272-1273 [after an “independent review,”
the appellate court reversed the denial of a motion to suppress on a legal issue and
remanded because the “trial court in the first instance should hear the evidence”].) Thus,
we reverse and remand for the trial court to conduct a hearing in accordance with the full
provisions of section 1473.7. (See People v. Fryhaat, supra, 35 Cal.App.5th at p. 984
[reversing and remanding after finding the trial court erred in summarily denying a
§ 1473.7 motion].)




                                              8
                                      DISPOSITION
       We reverse the trial court’s order denying defendant’s motion. We remand for the
trial court to consider defendant’s motion in accordance with this opinion.




                                                 HULL, Acting P. J.



We concur:




RENNER, J.




EARL, J.




                                            9